Exhibit 10.1

 

SUMMER INFANT, INC.

 

2012 INCENTIVE COMPENSATION PLAN, AS AMENDED

 

1.                                      Purpose.  The purpose of this Summer
Infant, Inc. 2012 Incentive Compensation Plan (the “Plan”) is to assist Summer
Infant, Inc., a Delaware corporation (the “Company”) and its Related Entities
(as defined in Section 2) in attracting, motivating, retaining and rewarding
high-quality executives and other employees, officers, directors, consultants
and persons who provide services to the Company or its Related Entities by
enabling such persons to acquire or increase a proprietary interest in the
Company thereby strengthening the mutuality of interests between such persons
and the Company’s stockholders, and by providing such persons with performance
incentives to expend their maximum efforts in the creation of stockholder value.

 

2.                                      Definitions.  For purposes of the Plan,
the following terms shall be defined as set forth below:

 

(a)                                 “Asset Sale” has the meaning set forth in
Section 9(b)(iii).

 

(b)                                 “Award” means any Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Share granted as a
bonus or in lieu of another Award, Dividend Equivalent, Other Stock-Based Award
or Performance Award, together with any other right or interest, granted to a
Participant under the Plan.

 

(c)                                  “Award Agreement” means any written
agreement, contract or other instrument or document evidencing any Award granted
by the Committee hereunder.

 

(d)                                 “Beneficiary” means one or more persons or
trusts that have been designated by a Participant in his or her most recent
written beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section
10(b).  If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person or
trust entitled by will or the laws of descent and distribution to receive such
benefits.

 

(e)                                  “Beneficial Owner” and “Beneficial
Ownership” shall have the meaning given to such term in Rule 13d-3 under the
Exchange Act and any successor to such rule.

 

(f)                                   “Board” means the Company’s Board of
Directors.

 

(g)                                  “Business Reorganization” has the meaning
set forth in Section 9(b)(iii).

 

(h)                                 “Cause” shall, with respect to any
Participant, have the meaning specified in the Award Agreement.  In the absence
of any definition in the Award Agreement, “Cause” shall have the equivalent
meaning or the same meaning as “cause” or “for cause” set forth in any
employment, consulting, or other agreement for the performance of services
between the Participant and the Company or a Related Entity or, in the absence
of any such agreement or any such definition in such agreement, such term shall
mean (i) the failure by the Participant to perform, in a reasonable manner, his
or her duties as assigned by the Company or a Related Entity, (ii) any violation
or breach by the Participant of his or her employment, consulting or other
similar agreement with the Company or a Related Entity, if any, (iii) any
violation or breach by the Participant of any non-competition, non-solicitation,
non-disclosure or other similar agreement with the Company or a Related Entity,
(iv) any act by the Participant of dishonesty or bad faith with respect to the
Company or a Related Entity, (v) use of alcohol, drugs or other similar
substances in a manner that adversely affects the Participant’s work
performance, or (vi) the commission by the Participant of any act, misdemeanor,
or crime reflecting unfavorably upon the Participant or the Company or any
Related Entity.  The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder.

 

--------------------------------------------------------------------------------


 

(i)                                     “Change in Control” has the meaning set
forth in Section 9(b).

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended from time to time, including regulations thereunder and
successor provisions and regulations thereto.

 

(k)                                 “Committee” means the compensation committee
of the Board or other committee designated by the Board to administer the Plan
and which is comprised of not less than two Non-Employee Directors who are
independent.

 

(l)                                     “Company” has the meaning set forth in
Section 1.

 

(m)                             “Consultant” means any Person (other than an
Employee or a Director, solely with respect to rendering services in such
Person’s capacity as a director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

 

(n)                                 “Continuing Entity” has the meaning set
forth in Section 9(b)(iii).

 

(o)                                 “Continuous Service” means the uninterrupted
provision of services to the Company or any Related Entity in any capacity of
Employee, Director, Consultant or other service provider.  Continuous Service
shall not be considered to be interrupted in the case of (i) any approved leave
of absence, (ii) transfers among the Company, any Related Entities, or any
successor entities, in any capacity of Employee, Director, Consultant or other
service provider, or (iii) any change in status as long as the individual
remains in the service of the Company or a Related Entity in any capacity of
Employee, Director, Consultant or other service provider (except as otherwise
provided in the Award Agreement).  An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.

 

(p)                                 “Controlling Interest” has the meaning set
forth in Section 9(b)(i).

 

(q)                                 “Covered Employee” means the Person who, as
of the end of the taxable year, either is the principal executive officer of the
Company or is serving as the acting principal executive officer of the Company,
and each other Person whose compensation is required to be disclosed in the
Company’s filings with the Securities and Exchange Commission by reason of that
person being among the three highest compensated officers of the Company as of
the end of a taxable year, or such other person as shall be considered a
“covered employee” for purposes of Section 162(m) of the Code.

 

(r)                                    “Director” means a member of the Board or
the board of directors of any Related Entity.

 

(s)                                   “Disability” means a permanent and total
disability (within the meaning of Section 22(e) of the Code), as determined by a
medical doctor satisfactory to the Committee.

 

(t)                                    “Dividend Equivalent” means a right,
granted to a Participant under Section 6(e), to receive cash, Shares, other
Awards or other property equal in value to dividends paid with respect to a
Restricted Stock Unit Award.

 

(u)                                 “Effective Date” means the effective date of
the Plan, which shall be the Stockholder Approval Date.

 

(v)                                 “Eligible Person” means each officer,
Director, Employee, Consultant and other person who provides services to the
Company or any Related Entity.  The foregoing notwithstanding, only Employees of
the Company, or any parent corporation or subsidiary corporation of the Company
(as those terms are defined in Sections 424(e) and (f) of the Code,
respectively), shall be Eligible Persons for purposes of receiving any Incentive
Stock Options.  An Employee on leave of absence may, in the discretion of the
Committee, be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.

 

2

--------------------------------------------------------------------------------


 

(w)                               “Employee” means any person, including an
officer or Director, who is an employee of the Company or any Related Entity. 
The payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

 

(x)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, including rules thereunder and
successor provisions and rules thereto.

 

(y)                                 “Fair Market Value” means the fair market
value of Shares, Awards or other property as determined by the Committee, or
under procedures established by the Committee.  Unless otherwise determined by
the Committee, the Fair Market Value of a Share as of any given date shall be
the closing sale price per Share reported on a consolidated basis for stock
listed on the principal stock exchange or market on which Shares are traded on
the date immediately preceding the date as of which such value is being
determined (or as of such later measurement date as determined by the Committee
on the date the Award is authorized by the Committee), or, if there is no sale
on that date, then on the last previous day on which a sale was reported.

 

(z)                                  “Incentive Stock Option” means any Option
intended to be designated as an incentive stock option within the meaning of
Section 422 of the Code or any successor provision thereto.

 

(aa)                          “Incumbent Board” has the meaning set forth in
Section 9(b)(ii).

 

(bb)                          “Nasdaq” means The NASDAQ Stock Market, LLC.

 

(cc)                            “Non-Employee Director” means a member of the
Board who is not also an employee of the Company or any Subsidiary.

 

(dd)                          “Option” means a right granted to a Participant
under Section 6(b) to purchase Shares or other Awards at a specified price
during specified time periods.

 

(ee)                            “Option Proceeds” means the cash actually
received by the Company for the exercise price in connection with the exercise
of Options that are exercised after the Effective Date, plus the maximum tax
benefit that could be realized by the Company as a result of the exercise of
such Options, which tax benefit shall be determined by multiplying (i) the
amount that is deductible for Federal income tax purposes as a result of any
such option exercise (currently, equal to the amount upon which the
Participant’s withholding tax obligation is calculated), times (ii) the maximum
Federal corporate income tax rate for the year of exercise. With respect to
Options, to the extent that a Participant pays the exercise price or withholding
taxes with Shares, Option Proceeds shall not be calculated with respect to the
amounts so paid in Shares.

 

(ff)                              “Optionee” means a person to whom an Option is
granted under this Plan or any person who succeeds to the rights of such person
under this Plan.

 

(gg)                            “Other Stock-Based Awards” means Awards granted
to a Participant under Section 6(h).

 

(hh)                          “Outstanding Company Stock” has the meaning set
forth in Section 9(b)(i).

 

(ii)                                  “Outstanding Company Voting Securities”
has the meaning set forth in Section 9(b)(i).

 

(jj)                                “Participant” means a person who has been
granted an Award under the Plan which remains outstanding, including a person
who is no longer an Eligible Person.

 

(kk)                          “Performance Award” means cash, Shares or other
Awards granted to any Eligible Person on terms and conditions established by the
Committee pursuant to Section 6(g).

 

(ll)                                  “Performance Period” means that period
established by the Committee at the time any Performance Award is granted or at
any time thereafter during which any performance goals specified by the
Committee with respect to such Award are to be measured.

 

3

--------------------------------------------------------------------------------


 

(mm)                  “Performance Share” means any grant pursuant to Section
6(g) of a unit valued by reference to a designated number of Shares, which value
may be paid to the Participant by delivery of such property as the Committee
shall determine, including cash, Shares, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Committee shall establish at the time of such grant or thereafter.

 

(nn)                          “Performance Unit” means any grant pursuant to
Section 6(g) of a unit valued by reference to a designated amount of property
(including cash) other than Shares, which value may be paid to the Participant
by delivery of such property as the Committee shall determine, including cash,
Shares, other property, or any combination thereof, upon achievement of such
performance goals during the Performance Period as the Committee shall establish
at the time of such grant or thereafter.

 

(oo)                          “Person” shall have the meaning given to such term
in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.

 

(pp)                          “Plan” has the meaning set forth in Section 1.

 

(qq)                          “Related Entity” means any Subsidiary, and any
business, corporation, partnership, limited liability company or other entity
designated by the Board, in which the Company or a Subsidiary holds a
substantial ownership interest, directly or indirectly.

 

(rr)                                “Restricted Stock” means any Share issued
with the restriction that the holder may not sell, transfer, pledge or assign
such Share and with such risks of forfeiture and other restrictions as the
Committee, in its sole discretion, may impose (including any restriction on the
right to vote such Share and the right to receive any dividends), which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

 

(ss)                              “Restricted Stock Award” means an Award
granted to a Participant under Section 6(d).

 

(tt)                                “Restricted Stock Unit” means a right to
receive Shares, including Restricted Stock, cash measured based upon the value
of Shares or a combination thereof, at the end of a specified deferral period.

 

(uu)                          “Restricted Stock Unit Award” means an Award of
Restricted Stock Unit granted to a Participant under Section 6(e).

 

(vv)                          “Restriction Period” means the period of time
specified by the Committee that Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose.

 

(ww)                      “Rule 16b-3” means Rule 16b-3, as from time to time in
effect and applicable to the Plan and Participants, promulgated by the
Securities and Exchange Commission under Section 16 of the Exchange Act.

 

(xx)                          “Section 409A Plan” has the meaning set forth in
Section 7(e)(ii).

 

(yy)                          “Shares” means the shares of common stock of the
Company, par value $0.0001 per share, and such other securities as may be
substituted (or resubstituted) for Shares pursuant to Section 10(c).

 

(zz)                            “Stock Appreciation Right” means a right granted
to a Participant under Section 6(c) to receive a payment equal to the excess of
the Fair Market Value of a specified number of Shares on the date the Stock
Appreciation Right is exercised over the Fair Market Value on the date the Stock
Appreciation Right was granted as set forth in the applicable Award Agreement.

 

(aaa)                   “Stockholder Approval Date” means the date on which this
Plan is approved by the stockholders of the Company eligible to vote thereon, by
a vote sufficient to meet the requirements Sections 162(m) and 422 of the Code,
Rule 16b-3 under the Exchange Act and applicable requirements under the rules of
the Nasdaq.

 

4

--------------------------------------------------------------------------------


 

(bbb)                   “Subsidiary” means any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities or interests
of such corporation or other entity entitled to vote generally in the election
of directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.

 

(ccc)                      “Substitute Awards” means Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
Awards previously granted, or the right or obligation to make future Awards by a
company (i) acquired by the Company or any Related Entity, (ii) which becomes a
Related Entity after the Effective Date, or (iii) with which the Company or any
Related Entity combines.

 

3.                                      Administration.

 

(a)                                 Authority of the Committee.  The Plan shall
be administered by the Committee except to the extent (and subject to the
limitations imposed by Section 3(b)) the Board elects to administer the Plan, in
which case the Plan shall be administered by only those members of the Board who
are independent members of the Board, in which case references herein to the
“Committee” shall be deemed to include references to the independent members of
the Board.  The Committee shall have full and final authority, subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants, grant Awards, determine the type, number and other terms and
conditions of, and all other matters relating to, Awards, prescribe Award
Agreements (which need not be identical for each Participant) and rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award Agreements and correct defects, supply omissions or reconcile
inconsistencies therein, and to make all other decisions and determinations as
the Committee may deem necessary or advisable for the administration of the
Plan.  In exercising any discretion granted to the Committee under the Plan or
pursuant to any Award, the Committee shall not be required to follow past
practices, act in a manner consistent with past practices, or treat any Eligible
Person or Participant in a manner consistent with the treatment of any other
Eligible Persons or Participants.

 

(b)                                 Manner of Exercise of Committee Authority. 
The Committee, and not the Board, shall exercise sole and exclusive discretion
(i) on any matter relating to a Participant then subject to Section 16 of the
Exchange Act with respect to the Company to the extent necessary in order that
transactions by such Participant shall be exempt under Rule 16b-3 under the
Exchange Act, (ii) with respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m), to the extent necessary
in order for such Award to so qualify; and (iii) with respect to any Award to a
Non-Employee Director.  Any action of the Committee shall be final, conclusive
and binding on all persons, including the Company, its Related Entities,
Eligible Persons, Participants, Beneficiaries, transferees under Section 10(b)
or other persons claiming rights from or through a Participant, and
stockholders.  The express grant of any specific power to the Committee, and the
taking of any action by the Committee, shall not be construed as limiting any
power or authority of the Committee.  The Committee may, in its sole discretion,
delegate to one or more officers of the Company or any Related Entity, or
committees thereof, the authority, subject to such terms and limitations as the
Committee shall determine, to perform such functions, including the granting of
Awards and administrative functions as the Committee may determine to the extent
that such delegation will not result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company and will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify.  The Committee may appoint agents to assist it in administering the
Plan.  Any such delegation to grant Awards shall be set forth in writing and
shall specify the persons authorized to act thereunder, include limitations as
to type and amount of Awards that may be granted during the period of the
delegation and contain guidelines as to the determination of the exercise price
and the vesting criteria.  The Committee must deliver the written evidence of
the delegation to the Company’s Chief Financial Officer and Chief Executive
Officer before any delegated authority may be exercised.  The Committee may
revoke or amend the terms of any delegation at any time but such action shall
not invalidate any prior actions of the Committee’s delegate that were
consistent with the terms of the Plan.

 

(c)                                  Limitation of Liability.  The Committee and
the Board, and each member thereof, shall be entitled to, in good faith, rely or
act upon any report or other information furnished to him or her by any officer
or Employee, the Company’s independent auditors, Consultants or any other agents
assisting in the administration of the Plan.  Members of the Committee and the
Board, and any officer or Employee acting at the direction or on

 

5

--------------------------------------------------------------------------------


 

behalf of the Committee or the Board, shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Company with respect to any such action or determination.

 

4.                                      Shares Subject to Plan.

 

(a)                                 Limitation on Overall Number of Shares
Available for Delivery Under Plan.  Subject to adjustment as provided in Section
10(c), the total number of Shares reserved and available for delivery under the
Plan shall be 1,700,000.  Any Shares delivered under the Plan may consist, in
whole or in part, of authorized and unissued shares or treasury shares.

 

(b)                                 Application of Limitations to Grants of
Awards.  No Award may be granted if the number of Shares to be delivered in
connection with such an Award exceeds the number of Shares remaining available
for delivery under the Plan, minus the number of Shares deliverable in
settlement of or relating to then outstanding Awards.  The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting and make adjustments if the number of Shares actually delivered differs
from the number of Shares previously counted in connection with an Award. 
Notwithstanding anything in Section 4(c) to the contrary and subject to
adjustment as provided in Section 10(c), the maximum aggregate number of Shares
that may be delivered under the Plan as a result of the exercise of the
Incentive Stock Options shall be 500,000 Shares.

 

(c)                                  Availability of Shares Not Delivered under
Awards.  If any Awards are forfeited, expire or otherwise terminate without
issuance of such Shares, the Shares to which those Awards were subject, shall,
to the extent of such forfeiture, expiration, termination or non-issuance, again
be available for delivery with respect to Awards under the Plan, subject to the
limitations set forth in this Section 4(c).

 

Notwithstanding the foregoing, the following Shares shall not be again available
for delivery with respect to Awards under the Plan:  (i) Shares tendered or held
back by the Company upon exercise of an Option or settlement of another Award
(either actually or by attestation) and (ii) Shares tendered or held back by the
Company to cover tax withholding liabilities arising from such Option or other
Award (either actually or by attestation).

 

In addition, Shares subject to a Stock Appreciation Right that are not issued
upon the net settlement of the Stock Appreciation shall not be available for
delivery with respect to Awards under the Plan.  Shares repurchased by the
Company on the open market using Option Proceeds shall not be available for
Awards under the Plan.

 

Substitute Awards shall not reduce the Shares authorized for delivery under the
Plan or authorized for delivery to a Participant in any period.  Additionally,
in the event that a company acquired by the Company or any Related Entity or
with which the Company or any Related Entity combines has shares available under
a pre-existing plan approved by its stockholders, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for delivery under the Plan if and to the
extent that the use of such Shares would not require approval of the Company’s
stockholders under the rules of the Nasdaq.

 

5.                                      Eligibility; Per-Person Award
Limitations.  Awards may be granted under the Plan only to Eligible Persons. 
Subject to adjustment as provided in Section 10(c), in any fiscal year of the
Company during any part of which the Plan is in effect, no Participant may be
granted (i) Options or Stock Appreciation Rights with respect to more than
750,000 Shares or (ii) Restricted Stock, Restricted Stock Units, Performance
Shares or Other Stock-Based Awards with respect to more than 750,000 Shares.  In
addition, the maximum dollar value payable to any one Participant with respect
to Performance Units is $3,000,000 with respect to any 12-month Performance
Period.

 

6

--------------------------------------------------------------------------------


 

6.                                      Specific Terms of Awards.

 

(a)                                 General.  Awards may be granted on the terms
and conditions set forth in this Section 6.  In addition, the Committee may
impose on any Award or the exercise thereof, at the date of grant or thereafter
(subject to Section 10(e)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
the Participant’s Continuous Service and terms permitting a Participant to make
elections relating to his or her Award.  Except as otherwise expressly provided
herein, the Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Award that is not
mandatory under the Plan.  Except in cases in which the Committee is authorized
to require other forms of consideration under the Plan, or to the extent other
forms of consideration must be paid to satisfy the requirements of Delaware law,
no consideration other than services may be required for the grant (as opposed
to the exercise) of any Award.

 

(b)                                 Options.  The Committee is authorized to
grant Options to any Eligible Person on the following terms and conditions:

 

(i)                                     Exercise Price.  Other than in
connection with Substitute Awards, the exercise price per Share purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall not be less than 100% of the Fair Market Value of a Share
on the date of grant of the Option.  If an Employee owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company (or any parent corporation or subsidiary corporation of the Company, as
those terms are defined in Sections 424(e) and (f) of the Code, respectively)
and an Incentive Stock Option is granted to such Employee, the exercise price of
such Incentive Stock Option (to the extent required by the Code at the time of
grant) shall be no less than 110% of the Fair Market Value of a Share on the
date such Incentive Stock Option is granted. Other than pursuant to Section
10(c)(i) and (ii), without prior approval of the Company’s stockholders the
Committee shall not be permitted to: (A) lower the exercise price per Share of
an Option after it is granted, (B) cancel an Option when the exercise price per
Share exceeds the Fair Market Value of the underlying Shares in exchange for
another Award (other than in connection with Substitute Awards), or (C) take any
other action with respect to an Option that may be treated as a repricing
pursuant to the applicable rules of the Nasdaq, including through a cancellation
and re-grants or cancellation of Options in exchange for cash.

 

(ii)                                  Time and Method of Exercise.  The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals or future service requirements), the time or
times at which Options shall cease to be or become exercisable following
termination of Continuous Service or upon other conditions, the methods by which
the exercise price may be paid or deemed to be paid (including in the discretion
of the Committee a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Shares (including without limitation the
withholding of Shares otherwise deliverable pursuant to the Award), other Awards
or awards granted under other plans of the Company or a Related Entity, or other
property (including notes or other contractual obligations of Participants to
make payment on a deferred basis provided that such deferred payments are not in
violation of Section 13(k) of the Exchange Act, or any rule or regulation
adopted thereunder or any other applicable law), and the methods by or forms in
which Shares will be delivered or deemed to be delivered to Participants.

 

(iii)                               Incentive Stock Options.  The terms of any
Incentive Stock Option granted under the Plan shall comply in all respects with
the provisions of Section 422 of the Code.  Anything in the Plan to the contrary
notwithstanding, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be exercised, so as to disqualify either the Plan or any
Incentive Stock Option under Section 422 of the Code, unless the Participant has
first requested, or consents to, the change that will result in such
disqualification.  Thus, if and to the extent required to comply with Section
422 of the Code, Options granted as Incentive Stock Options shall be subject to
the following special terms and conditions:

 

(A)                               the Option shall not be exercisable for more
than ten years after the date such Incentive Stock Option is granted; provided,
however, that if a Participant owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10% of the combined
voting power of all

 

7

--------------------------------------------------------------------------------


 

classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and the Incentive Stock Option is granted to such
Participant, the term of the Incentive Stock Option shall be (to the extent
required by the Code at the time of the grant) for no more than five years from
the date of grant; and

 

(B)                               the aggregate Fair Market Value (determined as
of the date the Incentive Stock Option is granted) of the Shares with respect to
which Incentive Stock Options granted under the Plan and all other option plans
of the Company (and any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) that become exercisable for the first time by the Participant
during any calendar year shall not (to the extent required by the Code at the
time of the grant) exceed $100,000.

 

(c)                                  Stock Appreciation Right.  The Committee
may grant Stock Appreciation Rights to any Eligible Person in conjunction with
all or part of any Option granted under the Plan or without regard to any
Option, in each case upon such terms and conditions as the Committee may
establish in its sole discretion, not inconsistent with the provisions of the
Plan, including the following:

 

(i)                                     Right to Payment.  A Stock Appreciation
Right shall confer on the Participant to whom it is granted a right to receive,
upon exercise thereof, the excess of (A) the Fair Market Value of one Share on
the date of exercise over (B) the grant price of the Stock Appreciation Right as
determined by the Committee.  The grant price of a Stock Appreciation Right
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant.

 

(ii)                                  Other Terms.  The Committee shall
determine at the date of grant or thereafter, the time or times at which and the
circumstances under which a Stock Appreciation Right may be exercised in whole
or in part (including based on achievement of performance goals or future
service requirements), the time or times at which Stock Appreciation Rights
shall cease to be or become exercisable following termination of Continuous
Service or upon other conditions, the method of exercise, method of settlement,
method by or forms in which Shares will be delivered or deemed to be delivered
to Participants, whether or not a Stock Appreciation Right shall be in
combination with any other Award, and any other terms and conditions of any
Stock Appreciation Right.  Other than pursuant to Section 10(c)(i) and (ii),
without prior approval of the Company’s stockholders the Committee shall not be
permitted to: (A) lower the exercise price per Share of a Stock Appreciation
Right after it is granted, (B) cancel a Stock Appreciation Right when the
exercise price per Share exceeds the Fair Market Value of the underlying Shares
in exchange for another Award (other than in connection with Substitute Awards),
or (C) take any other action with respect to a Stock Appreciation Right that may
be treated as a repricing pursuant to the applicable rules of the Nasdaq,
including through a cancellation and re-grants or cancellation of Stock
Appreciation Rights in exchange for cash.

 

(d)                                 Restricted Stock Awards.  The Committee is
authorized to grant Restricted Stock Awards to any Eligible Person on the
following terms and conditions:

 

(i)                                     Grant and Restrictions.  Restricted
Stock Awards shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, or as
otherwise provided in this Plan during the Restricted Period.  The terms of any
Restricted Stock Award granted under the Plan shall be set forth in a written
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan.  The restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter.  Except to the extent restricted under the terms of the Plan and
any Award Agreement relating to a Restricted Stock Award, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee).  During the period that the Restricted Stock Award is subject to a
risk of forfeiture, subject to Section 10(b) and except as otherwise provided in
the Award Agreement, the Restricted Stock may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant.

 

8

--------------------------------------------------------------------------------


 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee, upon termination of a Participant’s Continuous
Service during the applicable Restriction Period, the Participant’s Restricted
Stock that is at that time subject to a risk of forfeiture that has not lapsed
or otherwise been satisfied shall be forfeited and reacquired by the Company;
provided that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that forfeiture conditions
relating to Restricted Stock Awards shall be waived in whole or in part in the
event of terminations resulting from specified causes, and the Committee may in
other cases waive in whole or in part the forfeiture of Restricted Stock.

 

(iii)                               Certificates for Stock.  Restricted Stock
granted under the Plan may be evidenced in such manner as the Committee shall
determine.  If certificates representing Restricted Stock are registered in the
name of the Participant, the Committee may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

 

(iv)                              Dividends and Splits.  As a condition to the
grant of a Restricted Stock Award, the Committee may require or permit a
Participant to elect that any cash dividends paid on a Share of Restricted Stock
be automatically reinvested in additional Shares of Restricted Stock or applied
to the purchase of additional Awards under the Plan.  Unless otherwise
determined by the Committee, Shares distributed in connection with a stock split
or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Shares or other property have been
distributed.

 

(e)                                  Restricted Stock Unit Award.  The Committee
is authorized to grant Restricted Stock Unit Awards to any Eligible Person on
the following terms and conditions:

 

(i)                                     Award and Restrictions.  Satisfaction of
a Restricted Stock Unit Award shall occur upon expiration of the deferral period
specified for such Restricted Stock Unit Award by the Committee (or, if
permitted by the Committee, as elected by the Participant).  In addition, a
Restricted Stock Unit Award shall be subject to such restrictions (which may
include a risk of forfeiture) as the Committee may impose, if any, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals or future
service requirements), separately or in combination, in installments or
otherwise, as the Committee may determine.  A Restricted Stock Unit Award may be
satisfied by delivery of Shares, cash equal to the Fair Market Value of the
specified number of Shares covered by the Restricted Stock Unit, or a
combination thereof, as determined by the Committee at the date of grant or
thereafter.  Prior to satisfaction of a Restricted Stock Unit Award, a
Restricted Stock Unit Award carries no voting or dividend or other rights
associated with Share ownership.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee, upon termination of a Participant’s Continuous
Service during the applicable deferral period or portion thereof to which
forfeiture conditions apply (as provided in the Award Agreement evidencing the
Restricted Stock Unit Award), the Participant’s Restricted Stock Unit Award that
is at that time subject to a risk of forfeiture that has not lapsed or otherwise
been satisfied shall be forfeited; provided that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that forfeiture conditions relating to a Restricted Stock Unit Award shall
be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of any Restricted Stock Unit Award.

 

(iii)                               Dividend Equivalents.  Unless otherwise
determined by the Committee at the date of grant, any Dividend Equivalents that
are granted with respect to any Restricted Stock Unit Award shall be either (A)
paid with respect to such Restricted Stock Unit Award at the dividend payment
date in cash or in Shares of unrestricted stock having a Fair Market Value equal
to the amount of such dividends, or (B) deferred with respect to such Restricted
Stock Unit Award and the amount or value thereof automatically deemed reinvested
in additional Restricted Stock Units, other Awards or other investment vehicles,
as the Committee shall determine or permit the Participant to elect.  The
applicable Award Agreement shall specify whether any Dividend Equivalents shall
be paid at the dividend payment date, deferred or deferred at the election of
the Participant.  If the Participant may elect to defer the Dividend
Equivalents, such election shall be made within 30 days after the grant date of
the Restricted

 

9

--------------------------------------------------------------------------------


 

Stock Unit Award, but in no event later than 12 months before the first date on
which any portion of such Restricted Stock Unit Award vests (or at such other
times prescribed by the Committee as shall not result in a violation of Section
409A of the Code).  If Dividend Equivalent rights are granted in connection with
a Restricted Stock Unit Award that is subject to performance based vesting
pursuant to Section 6(g), such Dividend Equivalent shall only be paid based on
the actual number of Shares earned as determined at the end of the applicable
Performance Period.

 

(f)                                   Bonus Stock, Non-Employee Director Awards
and Awards in Lieu of Obligations.  The Committee is authorized to grant Shares
to any Eligible Persons as a bonus, or to grant Shares or other Awards in lieu
of obligations to pay cash or deliver other property under the Plan or under
other plans or compensatory arrangements; provided, however, that in the case of
Eligible Persons subject to Section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Shares or other Awards are exempt from liability
under Section 16(b) of the Exchange Act.  Shares or Awards granted hereunder
shall be subject to such other terms as shall be determined by the Committee. 
The Committee may determine, in its sole discretion, to provide for the grant of
unrestricted Shares to Non-Employee Directors in recognition of their services
to the Board in addition to any other compensation paid to Non-Employee
Directors as approved by the Committee.

 

(g)                                  Performance Awards.  The Committee is
authorized to grant Performance Awards to any Eligible Person payable in cash,
Shares, Restricted Stock Awards or Restricted Stock Unit Awards on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions.  The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award, provided, however, that a Performance Period shall be no shorter than 12
months.  Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8, any other
criteria that the Committee, in its sole discretion, shall determine should be
used for that purpose.  The amount of the Award to be distributed shall be
conclusively determined by the Committee.  Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis in
a manner that does not violate the requirements of Section 409A of the Code.

 

(h)                                 Other Stock-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to any
Eligible Person such other Awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to,
Shares, as deemed by the Committee to be consistent with the purposes of the
Plan.  Other Stock-Based Awards may be granted to Participants either alone or
in addition to other Awards granted under the Plan, and such Other Stock-Based
Awards shall also be available as a form of payment in the settlement of other
Awards granted under the Plan.  The Committee shall determine the terms and
conditions of such Awards.  Shares delivered pursuant to an Award in the nature
of a purchase right granted under this Section 6(h) shall be purchased for such
consideration (including without limitation loans from the Company or a Related
Entity provided that such loans are not in violation of Section 13(k) of the
Exchange Act, or any rule or regulation adopted thereunder or any other
applicable law), paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Shares, other Awards or other property, as
the Committee shall determine.

 

7.                                      Certain Provisions Applicable to Awards.

 

(a)                                 Stand-Alone, Additional and Substitute
Awards.  Awards granted under the Plan may, in the discretion of the Committee,
be granted either alone or in addition to, in combination with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Related Entity, or any business entity to be acquired
by the Company or a Related Entity, or any other right of a Participant to
receive payment from the Company or any Related Entity.  Such additional and
substitute or exchange Awards may be granted at any time, subject to the terms
and conditions of this Plan.  If an Award is granted in substitution or exchange
for another Award or award, the Committee shall require the surrender of such
other Award or award in consideration for the grant of the new Award.  In
addition, Awards may be granted in lieu of cash compensation,

 

10

--------------------------------------------------------------------------------


 

including in lieu of cash amounts payable under other plans of the Company or
any Related Entity, in which the value of Shares subject to the Award is
equivalent in value to the cash compensation (for example, Restricted Stock or
Restricted Stock Units), or in which the exercise price, grant price or purchase
price of the Award in the nature of a right that may be exercised is equal to
the Fair Market Value of the underlying Shares minus the value of the cash
compensation surrendered (for example, Options or Stock Appreciation Right
granted with an exercise price or grant price “discounted” by the amount of the
cash compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in a manner intended to comply
with Section 409A of the Code.

 

(b)                                 Term of Awards.  The term of each Award
shall be for such period as may be determined by the Committee; provided that in
no event shall the term of any Option or Stock Appreciation Right exceed a
period of ten years (or in the case of an Incentive Stock Option such shorter
term as may be required under Section 422 of the Code).

 

(c)                                  Form and Timing of Payment Under Awards;
Deferrals.  Subject to the terms of the Plan and any applicable Award Agreement,
payments to be made by the Company or a Related Entity upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Shares, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis, provided that any determination to pay in
installments or on a deferred basis shall be made by the Committee at the date
of grant.  Any installment or deferral provided for in the preceding sentence
shall, however, be subject to the Company’s compliance with applicable law and
all applicable rules of the Nasdaq, and in a manner intended to be exempt from
or otherwise satisfy the requirements of Section 409A of the Code.  Subject to
Section 7(e), the settlement of any Award may be accelerated, and cash paid in
lieu of Shares in connection with such settlement, in the sole discretion of the
Committee or upon the occurrence of one or more specified events (in addition to
a Change in Control).  Any such settlement shall be at a value determined by the
Committee in its sole discretion, which, without limitation, may in the case of
an Option or Stock Appreciation Right be limited to the amount if any by which
the Fair Market Value of a Share on the settlement date exceeds the exercise or
grant price.  Installment or deferred payments may be required by the Committee
(subject to Section 7(e), including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the original Award
Agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee, all in a manner that is intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the Code. 
The Committee may, without limitation, make provision for the payment or
crediting of a reasonable interest rate on installment or deferred payments or
the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Shares.

 

(d)                                 Exemptions from Section 16(b) Liability.  It
is the intent of the Company that the grant of any Awards to or other
transaction by a Participant who is subject to Section 16 of the Exchange Act
shall be exempt from Section 16 pursuant to an applicable exemption (except for
transactions acknowledged in writing to be non-exempt by such Participant). 
Accordingly, if any provision of this Plan or any Award Agreement does not
comply with the requirements of Rule 16b-3 then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b).

 

(e)                                  Code Section 409A.

 

(i)                                     The Award Agreement for any Award that
the Committee reasonably determines to constitute a Section 409A Plan, and the
provisions of the Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.

 

(ii)                                  If any Award constitutes a “nonqualified
deferred compensation plan” under Section 409A of the Code (a “Section 409A
Plan”), then the Award shall be subject to the following additional
requirements, if and to the extent required to comply with Section 409A of the
Code:

 

11

--------------------------------------------------------------------------------


 

(A)                               Payments under the Section 409A Plan may be
made only upon (u) the Participant’s “separation from service,” (v) the date the
Participant becomes “disabled,” (w) the Participant’s death, (x) a “specified
time (or pursuant to a fixed schedule)” specified in the Award Agreement at the
date of the deferral of such compensation, (y) a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets” of the Company, or (z) the occurrence of an “unforeseeble
emergency”;

 

(B)                               The time or schedule for any payment of the
deferred compensation may not be accelerated, except to the extent provided in
applicable U.S. Treasury regulations or other applicable guidance issued by the
U.S. Internal Revenue Service;

 

(C)                               Any elections with respect to the deferral of
such compensation or the time and form of distribution of such deferred
compensation shall comply with the requirements of Section 409A(a)(4) of the
Code; and

 

(D)                               In the case of any Participant who is
“specified employee,” a distribution on account of a “separation from service”
may not be made before the date which is six months after the date of the
Participant’s “separation from service” (or, if earlier, the date of the
Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.

 

(iii)                               Notwithstanding the foregoing, or any
provision of this Plan or any Award Agreement, the Company does not make any
representation to any Participant or Beneficiary that any Awards made pursuant
to this Plan are exempt from, or satisfy, the requirements of, Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any Beneficiary for any tax, additional tax,
interest or penalties that the Participant or any Beneficiary may incur in the
event that any provision of this Plan, or any Award Agreement, or any amendment
or modification thereof, or any other action taken with respect thereto, is
deemed to violate any of the requirements of Section 409A.

 

8.                                      Code Section 162(m) Provisions.

 

(a)                                 Covered Employees.  Unless otherwise
specified by the Committee, the provisions of this Section 8 shall be applicable
to any Performance Award granted to an Eligible Person pursuant to Section 6(g)
who is, or is likely to be, as of the end of the tax year in which the Company
would claim a tax deduction in connection with such Award, a Covered Employee.

 

(b)                                 Performance Criteria.  If a Performance
Award is subject to this Section 8, then the payment or distribution thereof or
the lapsing of restrictions thereon and the distribution of cash, Shares or
other property pursuant thereto, as applicable, shall be contingent upon
achievement of one or more objective performance goals.  Performance goals shall
be objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  One or more of the following
business criteria for the Company, on a consolidated basis, or for Related
Entities, or for business or geographical units of the Company or a Related
Entity (except with respect to the total stockholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for such Awards: (1) earnings per share; (2) revenues or margins; (3) cash
flow; (4) operating margin; (5) return on net assets, investment, capital, or
equity; (6) economic value added; (7) direct contribution; (8) net income;
pretax earnings; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income or income from operations;
income before interest income or expense, unusual items and income taxes, local,
state or federal and excluding budgeted and actual bonuses which might be paid
under any ongoing bonus plans of the Company; (9) working capital; (10)
management of fixed costs or variable costs; (11) identification or consummation
of investment opportunities or completion of specified projects in accordance
with corporate business plans, including strategic mergers, acquisitions or
divestitures; (12) total stockholder return; (13) debt reduction or refinancing;
(14) market share;

 

12

--------------------------------------------------------------------------------


 

(15) entry into new markets, either geographically or by business unit; (16)
customer retention and satisfaction; (17) strategic plan development and
implementation, including turnaround plans; (18) management of product
distribution by type or customer; or (19) the Fair Market Value of a Share.  Any
of the above goals may be determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, a group of companies that are
comparable to the Company.  In determining the achievement of the performance
goals, unless otherwise specified by the Committee at the time the performance
goals are set, the Committee shall exclude the impact of any (i) restructurings,
discontinued operations, extraordinary items (as defined pursuant to generally
accepted accounting principles), and other unusual or non-recurring charges,
(ii) event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, (iii) change in
accounting standards required by generally accepted accounting principles; or
(iv) such other exclusions or adjustments as the Committee specifies at the time
the Award is granted.

 

(c)                                  Performance Period; Timing For Establishing
Performance Goals.  Achievement of performance goals in respect of Performance
Awards shall be measured over a Performance Period no shorter than 12 months, as
specified by the Committee.  Performance goals shall be established not later
than 90 days after the beginning of any Performance Period applicable to such
Performance Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code.

 

(d)                                 Adjustments.  The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with Awards subject to this Section 8, but may not exercise discretion to
increase any such amount payable to a Covered Employee in respect of an Award
subject to this Section 8.  The Committee shall specify the circumstances in
which such Awards shall be paid or forfeited in the event of termination of
Continuous Service by the Participant prior to the end of a Performance Period
or settlement of Awards.

 

(e)                                  Committee Certification.  No Participant
shall receive any payment under the Plan that is subject to this Section 8
unless the Committee has certified, by resolution or other appropriate action in
writing, that the performance criteria and any other material terms previously
established by the Committee or set forth in the Plan, have been satisfied to
the extent necessary to qualify as “performance based compensation” under
Section 162(m) of the Code.

 

9.                                      Change in Control.

 

(a)                                 Effect of Change in Control.  If and only to
the extent provided in any employment or other agreement between the Participant
and the Company or any Related Entity, or in any Award Agreement, or to the
extent otherwise determined by the Committee in its sole discretion and without
any requirement that each Participant be treated consistently, upon the
consummation of a Change in Control:

 

(i)                                     Any Option or Stock Appreciation Right
that was not previously vested and exercisable as of the time of the Change in
Control, shall become immediately vested and exercisable, subject to applicable
restrictions set forth in Section 10(a).

 

(ii)                                  Any restrictions, deferral of settlement,
and forfeiture conditions applicable to a Restricted Stock Award, Restricted
Stock Unit Award or an Other Stock-Based Award subject only to future service
requirements granted under the Plan shall lapse and such Awards shall be deemed
fully vested as of the time of the Change in Control, except to the extent of
any waiver by the Participant and subject to applicable restrictions set forth
in Section 10(a).

 

(iii)                               With respect to any outstanding Award
subject to achievement of performance goals and conditions under the Plan, the
Committee may, in its discretion, determine that all or a portion of the
applicable performance goals have been met based upon actual achievement of such
goals as of the date of the consummation of the Change in Control.

 

13

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing or any provision
in any Award Agreement to the contrary, and unless the Committee otherwise
determines in a specific instance, or as is provided in any employment or other
agreement between the Participant and the Company or any Related Entity, each
outstanding Option, Stock Appreciation Right, Restricted Stock Award, Restricted
Stock Unit Award or Other Stock-Based Award shall not be accelerated as
described in Sections 9(a)(i), (ii) and (iii), if either (A) the Company is the
surviving entity in the Change in Control and the Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based
Award continues to be outstanding after the Change in Control on the
substantially same terms and conditions as were applicable immediately prior to
the Change in Control or (B) the successor company assumes or substitutes for
the applicable Award, as determined in accordance with Section 10(c)(ii).  For
the purposes of this Agreement, an Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Other Stock-Based Award shall be
considered assumed or substituted for if, following the Change in Control, the
Award confers the right to purchase or receive, for each Share subject to the
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Stock-Based Award immediately prior to the Change in Control, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Stock-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control.  The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

 

(b)                                 Definition of Change in Control.  Unless
otherwise specified in any employment agreement between the Participant and the
Company or any Related Entity, or in an Award Agreement, a “Change in Control”
shall mean the occurrence of any of the following:

 

(i)                                     The acquisition by any Person of
Beneficial Ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of either (A) the value of then
outstanding equity securities of the Company (the “Outstanding Company Stock”)
or (B) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) (the foregoing Beneficial Ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this Section 9(b), the following acquisitions shall not
constitute or result in a Change in Control:  (v) any acquisition directly from
the Company; (w) any acquisition by the Company; (x) any acquisition by any
Person that as of the Effective Date owns Beneficial Ownership of a Controlling
Interest; (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Entity; or (z) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (iii) below; or

 

(ii)                                  During any period of two (2) consecutive
years (not including any period prior to the Effective Date) individuals who
constitute the Board on the Effective Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iii)                               Consummation of (A) a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving (x) the Company or (y) any of its Subsidiaries, but in the case of
this clause (y) only if equity securities of the Company are issued or issuable
in connection with the transaction (each of

 

14

--------------------------------------------------------------------------------


 

the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (3) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale.

 

10.                               General Provisions.

 

(a)                                 Compliance With Legal and Other
Requirements.  The Company may, to the extent deemed necessary or advisable by
the Committee, postpone the issuance or delivery of Shares or payment of other
benefits under any Award until completion of such registration or qualification
of such Shares or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to the Nasdaq, or
compliance with any other obligation of the Company, as the Committee, may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Shares or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.

 

(b)                                 Limits on Transferability; Beneficiaries. 
No Award or other right or interest granted under the Plan shall be pledged,
hypothecated or otherwise encumbered or subject to any lien, obligation or
liability of such Participant to any party, or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution or to
a Beneficiary upon the death of a Participant, and such Awards or rights that
may be exercisable shall be exercised during the lifetime of the Participant
only by the Participant or his or her guardian or legal representative, except
that Awards and other rights (other than Incentive Stock Options) may be
transferred to one or more Beneficiaries or other transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon).  A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

(c)                                  Adjustments.

 

(i)                                     Adjustments to Awards.  In the event
that any extraordinary dividend or other distribution (whether in the form of
cash, Shares, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or

 

15

--------------------------------------------------------------------------------


 

other similar corporate transaction or event affects the Shares or such other
securities of the Company or any other issuer, then the Committee shall, in such
manner as it may deem equitable, substitute, exchange or adjust any or all of
(A) the number and kind of Shares which may be delivered in connection with
Awards granted thereafter, (B) the number and kind of Shares by which annual
per-person Award limitations are measured under Section 4, (C) the number and
kind of Shares subject to or deliverable in respect of outstanding Awards,
(D) the exercise price, grant price or purchase price relating to any Award or
make-whole provision for payment of cash or other property in respect of any
outstanding Award, and (E) any other aspect of any Award that the Committee
determines to be appropriate.

 

(ii)                                  Adjustments in Case of Certain
Transactions.  In the event of any merger, consolidation or other reorganization
in which the Company does not survive, or in the event of any Change in Control,
any outstanding Awards may be dealt with in accordance with any of the following
approaches, without the requirement of obtaining any consent or agreement of a
Participant as such, as determined by the agreement effectuating the transaction
or, if and to the extent not so determined, as determined by the Committee:
(a) the continuation of the outstanding Awards by the Company, if the Company is
a surviving entity, (b) the assumption or substitution for, as those terms are
defined below, the outstanding Awards by the surviving entity or its parent or
subsidiary, (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards, or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Options or Stock Appreciation Rights, shall
be measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction).  For the purposes of this Agreement,
an Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit Award or Other Stock-Based Award shall be considered assumed or substituted
for if, following the Change in Control, the Award confers the right to purchase
or receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award
immediately prior to the Change in Control, on substantially the same vesting
and other terms and conditions as were applicable to the Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Stock-Based Award,
for each Share subject thereto, will be solely common stock of the successor
company or its parent or subsidiary substantially equal in fair market value to
the per share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.  The Committee
shall give written notice of any proposed transaction referred to in this
Section 10(c)(ii) at a reasonable period of time prior to the closing date for
such transaction (which notice may be given either before or after the approval
of such transaction), in order that Participants may have a reasonable period of
time prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction).  A Participant may
condition his exercise of any Awards upon the consummation of the transaction.

 

(iii)                               Other Adjustments.  The Committee (and the
Board if and only to the extent such authority is not required to be exercised
by the Committee to comply with Section 162(m) of the Code) is authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards (including Performance Awards, or performance goals and conditions
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, acquisitions and dispositions of businesses and assets)
affecting the Company, any Related Entity or any business unit, or the financial
statements of the Company or any Related Entity, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Related Entity or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made (A) if
and to the extent that such authority or the making of such adjustment would
cause Options, Stock Appreciation Rights, Performance Awards granted pursuant to
Section 8 to Participants

 

16

--------------------------------------------------------------------------------


 

designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and the regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder, or (B) if stockholder
approval is required for such adjustment under the terms and conditions of the
Plan.

 

(d)                                 Taxes.  The Company and any Related Entity
are authorized to withhold from any Award granted, any payment relating to an
Award under the Plan, including from a distribution of Shares, or any payroll or
other payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company or any Related Entity and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award. 
This authority shall include authority to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

 

(e)                                  Changes to the Plan and Awards.  The Board
may amend, alter, suspend, discontinue or terminate the Plan, or the Committee’s
authority to grant Awards under the Plan, without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan shall be
subject to the approval of the Company’s stockholders not later than the annual
meeting next following such Board action if such stockholder approval is
required by any federal or state law or regulation (including, without
limitation, Rule 16b-3 or Code Section 162(m)) or the rules of the Nasdaq, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to stockholders for approval provided that, except as
otherwise permitted by the Plan or Award Agreement, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under the terms of any previously granted and
outstanding Award.  The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue or terminate any Award theretofore granted
and any Award Agreement relating thereto.

 

(f)                                   Limitation on Rights Conferred Under
Plan.  Neither the Plan nor any action taken hereunder or under any Award shall
be construed as (i) giving any Eligible Person or Participant the right to
continue as an Eligible Person or Participant or in the employ or service of the
Company or a Related Entity; (ii) interfering in any way with the right of the
Company or a Related Entity to terminate any Eligible Person’s or Participant’s
Continuous Service at any time, (iii) giving an Eligible Person or Participant
any claim to be granted any Award under the Plan or to be treated uniformly with
other Participants and Employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company or any Related Entity including, without
limitation, any right to receive dividends or distributions, any right to vote
or act by written consent, any right to attend meetings of stockholders or any
right to receive any information concerning the Company’s or any Related
Entity’s business, financial condition, results of operation or prospects,
unless and until such time as the Participant is duly issued Shares on the stock
books of the Company or any Related Entity in accordance with the terms of an
Award.  None of the Company, its officers or its directors shall have any
fiduciary obligation to the Participant with respect to any Awards unless and
until the Participant is duly issued Shares pursuant to the Award on the stock
books of the Company in accordance with the terms of an Award.  Neither the
Company, nor any Related Entity, nor any of the their respective officers,
directors, representatives or agents is granting any rights under the Plan to
the Participant whatsoever, oral or written, express or implied, other than
those rights expressly set forth in this Plan or the Award Agreement.

 

(g)                                  Unfunded Status of Awards; Creation of
Trusts.  The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation.  With respect to any payments not yet made to a
Participant or obligation to deliver Shares pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Participant any
rights that are greater than those of a general creditor of the Company or
Related Entity that issues the Award; provided that the Committee may authorize
the creation of trusts and deposit therein cash, Shares, other Awards or other
property, or make other arrangements to meet the obligations of the Company or
Related Entity under the Plan.  Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.  The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify and in accordance with applicable law.

 

17

--------------------------------------------------------------------------------


 

(h)                                 Nonexclusivity of the Plan.  Neither the
adoption of the Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other incentive arrangements
as it may deem desirable including incentive arrangements and awards which do
not qualify under Section 162(m) of the Code.

 

(i)                                     Payments in the Event of Forfeitures;
Fractional Shares.  Unless otherwise determined by the Committee, in the event
of a forfeiture of an Award with respect to which a Participant paid cash or
other consideration, the Participant shall be repaid the amount of such cash or
other consideration.  No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award.  The Committee shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

(j)                                    Governing Law.  Except as otherwise
provided in any Award Agreement, the validity, construction and effect of the
Plan, any rules and regulations under the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws, and applicable federal law.

 

(k)                                 Non-U.S. Laws.  The Committee shall have the
authority to adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of foreign
countries in which the Company or its Related Entities may operate to assure the
viability of the benefits from Awards granted to Participants performing
services in such countries and to meet the objectives of the Plan.

 

(l)                                     Plan Effective Date and Stockholder
Approval; Termination of Plan.  The Plan shall become effective on the
Stockholder Approval Date.  Awards may be granted subject to stockholder
approval as permitted under applicable rules of the Nasdaq, but may not be
exercised or otherwise settled in the event stockholder approval is not
obtained.  The Plan shall terminate at the earliest of (i) such time as no
Shares remain available for issuance under the Plan, (ii) termination of this
Plan by the Board, or (iii) the tenth anniversary of the Effective Date.  Awards
outstanding upon expiration of the Plan shall remain in effect until they have
been exercised or terminated, or have expired.

 

*  *  *

 

18

--------------------------------------------------------------------------------